Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19           PageID.24    Page 1 of 9



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CHADWICK SMITH, Individually and           Case No. 2:19-cv-12318-GAD-APP
 for Others Similarly Situated,
                                            Jury Trial Demanded
                 Plaintiffs,
 v.                                         FLSA Collective Action

 GUIDANT GLOBAL, INC. and
 GUIDANT GROUP, INC.,

                 Defendants.


           FIRST AMENDED COLLECTIVE ACTION COMPLAINT

                                      SUMMARY

      1.     Guidant Global, Inc. (Guidant Global) and Guidant Group, Inc. (Guidant

Group) (collectively, Defendants) have failed to pay Chadwick Smith (Smith) and other

workers like him, overtime as required by the Fair Labor Standards Act (FLSA).

      2.     Instead, Defendants pay Smith, and other workers like him, the same

hourly rate for all hours worked, including those in excess of 40 in a workweek.

      3.     Smith brings this collective action to recover unpaid overtime and other

damages.

                               JURISDICTION AND VENUE

      4.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19            PageID.25    Page 2 of 9



Defendants maintain their headquarters in this District and Division.

                                      THE PARTIES

          6.    Smith was an hourly employee of Defendants.

          7.    Smith worked for Defendants from approximately 2011 until 2017.

          8.    Smith’s written consent was filed on August 6, 2019. Doc. 1-A.

          9.    Guidant Group is a foreign corporation doing business and headquartered

in Michigan. Guidant Group is a subsidiary of the Impellam Group PLC (Impellam).

Impellam is a UK-based staffing firm that operates as Guidant Group in the United

States.

          10.   Guidant Global is a Michigan corporation that maintains its United States

headquarters in Southfield, Michigan. In December 2015, Impellam acquired Bartech

Group, Inc. (Bartech) and its subsidiaries.

          11.   In 2018, Impellam merged its US and UK operations and rebranded them

as Guidant Global.

          12.   Guidant Group and Guidant Global are a single enterprise.

          13.   Defendants engage in the related activities of staffing personnel to

industries throughout the United States and the world.

          14.   Defendants work as a unified operation under common control, sharing

at least and address and common directors/officers.

          15.   Defendants share a common business purpose in that they complemented

and depended on each other to operate, staff, and otherwise satisfy their obligations.
                                              2
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19          PageID.26   Page 3 of 9



      16.     Guidant Global has already been served with process. Doc. 3.

      17.     Guidant Group may be served with process by serving its registered agent

CSC-Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Michigan

48823, USA.

                           COVERAGE UNDER THE FLSA

      18.     At all relevant times, Defendants were employers within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

      19.     At all relevant times, Defendants were enterprises within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      20.     At all relevant times, Defendants were enterprises engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), because they had employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials – such as cell phones, computers, walkie-talkies,

hardhats, and personal protective equipment - that have been moved in or produced

for commerce.

      21.     At all relevant times, Defendants had an annual gross volume of sales

made in excess of $1,000,000.

      22.     At all relevant times, Smith and the Putative Class Members (defined

below) were engaged in commerce or in the production of goods for commerce.



                                           3
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19          PageID.27   Page 4 of 9



                                    THE FACTS

      23.    Defendants provide global workforce management and staffing solutions.

      24.    Defendants connect staffing companies to clients, such as power

companies.

      25.    Defendants control the terms, methods, and types of pay Smith and other

Putative Class Members receive.

      26.    Smith worked for Defendants from approximately 2011 until 2017.

      27.    Smith performed work for Defendants in Owensville and Edwardsport,

Indiana.

      28.    Smith worked for Defendants as a Coordinator.

      29.    Smith reported the hours he works to Defendants on a regular basis.

      30.    Smith and the Putative Class Members were not guaranteed a salary.

      31.    If Smith or the Putative Class Members worked fewer than 40 hours in a

week, they were only paid for the hours worked.

      32.    Smith and the Putative Class Members regularly worked over 40 hours in

a week.

      33.    In fact, Smith routinely worked 60 to 90 hours per week.

      34.    Instead of receiving overtime, Smith and the Putative Class Members

received the same hourly rate for the hours worked over 40 in a work week.

      35.    The hours Smith and the Putative Class Members worked are reflected in

Defendants’ records.
                                         4
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19             PageID.28      Page 5 of 9



         36.   Defendants’ created the “straight time for overtime” payment scheme.

         37.   Defendants’ ratified the “straight time for overtime” payment scheme.

         38.   Defendants’ approved the “straight time for overtime” payment scheme.

         39.   Defendants’ did not challenge the “straight time for overtime” payment

scheme.

         40.   Defendants’ have been sued for FLSA claims related to the “straight time

for overtime” payment scheme.

         41.   Defendants’ clients have been sued for FLSA claims related to the

“straight time for overtime” payment scheme.

         42.   Defendants were and are aware of the overtime requirements of the

FLSA.

         43.   Defendants nonetheless fail to pay certain workers, such as Smith and the

Putative Class Members, overtime.

         44.   Defendants’ failure to pay overtime to these workers was, and is, a willful

violation of the FLSA.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

         45.   Defendants’ illegal “straight time for overtime” policy extends beyond

Smith.

         46.   It is Defendants’ “straight time for overtime” payment plan that is the

“policy that is alleged to violate the FLSA” in this FLSA collective action.

         47.   Defendants pay thousands of workers using the same unlawful scheme.
                                             5
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19           PageID.29    Page 6 of 9



      48.    Any differences in job duties do not detract from the fact that these

workers were entitled to overtime pay.

      49.    The workers impacted by Defendants’ “straight time for overtime”

scheme should be notified of this action and given the chance to join pursuant to 29

U.S.C. § 216(b).

      50.    Therefore, the class is properly defined as:

      All workers of Defendants who were, at any point in the past 3 years, paid
      the same hourly rate for hours worked over 40 in a work week (or “straight
      time for overtime”) (Putative Class Members).

                          COLLECTIVE CAUSES OF ACTION

      51.    Smith incorporates all previous paragraphs and alleges that the illegal pay

practices Defendants imposed on Smith were likewise imposed on the Putative Class

Members.

      52.    Numerous individuals were victimized by this pattern, practice, and policy

which is in willful violation of the FLSA.

      53.    Numerous other individuals, like Smith, indicated they were paid in the

same manner and were not properly compensated for all hours worked as required by

the FLSA.

      54.    Based on his experiences and tenure with Defendants, Smith is aware that

Defendants’ illegal practices were imposed on the Putative Class Members.




                                             6
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19             PageID.30    Page 7 of 9



      55.    The Putative Class Members were all paid straight time for overtime and

not afforded the overtime compensation when they worked in excess of forty (40) hours

per week.

      56.    Defendants’ failure to pay wages and overtime compensation at the rates

required by the FLSA results from generally applicable, systematic policies, and

practices which are not dependent on the personal circumstances of the Putative Class

Members.

      57.    The specific job titles or precise job locations of the various Putative Class

Members do not prevent collective treatment.

      58.    A collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

      59.    Although the issue of damages may be somewhat individual in character,

there is no detraction from the common nucleus of liability facts. Therefore, this issue

does not preclude collective action treatment.

                                    JURY DEMAND

      60.    Smith demands a trial by jury.

                                        PRAYER

      Smith prays for relief as follows:

             a.     An Order designating the Putative Class as a collective action and

                    permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b)

                    to all Putative Class Members with instructions to permit them to
                                            7
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19        PageID.31   Page 8 of 9



                 assert timely FLSA claims in this action by filing individual

                 Consents to Sue pursuant to 29 U.S.C. § 216(b);

           b.    For an Order pursuant to Section 16(b) of the FLSA finding

                 Defendants liable for unpaid back wages due to Smith and the

                 Putative Class Members for liquidated damages equal in amount to

                 their unpaid compensation;

           c.    For an Order awarding attorneys’ fees, costs and pre- and post-

                 judgment interest; and

           d.    For an Order granting such other and further relief as may be

                 necessary and appropriate.

     Respectfully submitted this the 18th day of September 2019.

                                     By: /s/ Jennifer L. McManus            __
                                        Jennifer L. McManus (P65976)
                                        FAGAN MCMANUS, PC
                                        25892 Woodward Avenue
                                        Royal Oak, MI 58067-0910
                                        248-542-6300 – Telephone
                                        jmcmanus@faganlawpc.com

                                          AND

                                          Michael A. Josephson
                                          TX Bar No. 24014780
                                          (admitted pro hac vice)
                                          Andrew W. Dunlap
                                          TX Bar No. 24078444
                                          (admitted pro hac vice)
                                          Taylor A. Jones
                                          TX Bar No. 24107823
                                          (admitted pro hac vice)
                                          8
Case 2:19-cv-12318-GAD-APP ECF No. 8 filed 09/18/19         PageID.32     Page 9 of 9



                                           Lindsay R. Itkin
                                           TX Bar No. 24068647
                                           (admitted pro hac vice)
                                           JOSEPHSON DUNLAP LLP
                                           11 Greenway Plaza, Suite 3050
                                           Houston, Texas 77046
                                           713-352-1100 – Telephone
                                           713-352-3300 – Facsimile
                                           mjosephson@mybackwages.com
                                           adunlap@mybackwages.com
                                           tjones@mybackwages.com

                                           AND

                                           Richard J. (Rex) Burch
                                           TX Bar No. 24001807
                                           BRUCKNER BURCH, PLLC
                                           8 Greenway Plaza, Suite 1500
                                           Houston, Texas 77046
                                           713-877-8788 – Telephone
                                           713-877-8065 – Facsimile
                                           rburch@brucknerburch.com

                                           ATTORNEYS IN CHARGE FOR PLAINTIFF

                             CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, I served the foregoing document on
all parties and/or their counsel of record via this Court’s CM/ECF filing system in
accordance with the Federal Rules of Civil Procedure.

                                       /s/ Jennifer L. McManus__________________
                                       Jennifer L. McManus




                                          9
